84825: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20463: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84825


Short Caption:THE FIFTH JUDICIAL DIST. CT. VS. THE CTY. OF NYECourt:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKimberly A. WankerAaron D. Ford
							(Attorney General/Carson City)
						Leslie Nino Piro
							(Attorney General/Carson City)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


PetitionerRobert W. LaneAaron D. Ford
							(Attorney General/Carson City)
						Leslie Nino Piro
							(Attorney General/Carson City)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


PetitionerThe Fifth Judicial District Court of the State of Nevada, in and for the County of EsmeraldaAaron D. Ford
							(Attorney General/Carson City)
						Leslie Nino Piro
							(Attorney General/Carson City)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


PetitionerThe Fifth Judicial District Court of the State of Nevada, in and for the County of NyeAaron D. Ford
							(Attorney General/Carson City)
						Leslie Nino Piro
							(Attorney General/Carson City)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentCounty of NyeChristopher R. Arabia
							(Nye County District Attorney)
						


RespondentNye County Board of CommissionersChristopher R. Arabia
							(Nye County District Attorney)
						


RespondentSharon WehrlyChristopher R. Arabia
							(Nye County District Attorney)
						


RespondentTimothy SuttonChristopher R. Arabia
							(Nye County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


07/29/2022OverdueOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


06/07/2022Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


06/07/2022Petition/WritFiled Emergency Petition for Writ of Mandamus Pursuant to NRAP 21(a)(6). (SC)22-18054




06/07/2022AppendixFiled Appendix to Petition for Writ. (SC)22-18056




06/08/2022Order/ProceduralFiled Order Directing Answer.  Respondents' shall have 7 days from the date of this order within which to file and serve an answer against issuance of the requested writ.  Petitioners may file and serve any reply within 3 days from the date when the answer is served.  No extensions of time will be granted absent extreme and unforeseeable circumstances demonstrated by written motion.  (SC)22-18245




06/14/2022Notice/IncomingFiled Proof of Service (Emergency Petition for Writ and Appendix). (SC)22-18957




06/15/2022Petition/WritFiled Answer to Petition for Writ. (Respondents' Answering Brief) (SC)22-19027




06/15/2022AppendixFiled Appendix to Answer. (SC)22-19028




06/20/2022Petition/WritFiled Reply to Answer to Petition. (SC)22-19424




06/24/2022Order/ProceduralFiled Notice of Voluntary Disclosure for Justice Pickering. Any recusal request should be made in writing no later than close of business on Tuesday, June 28, 2022. (SC)22-20062




06/29/2022Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the respondents to rescind the May 17, 2022, resolution relocating the Fifth Judicial District Court." EN BANC. (SC)22-20463




06/29/2022WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Christopher Arabia for service upon The Nye County Board of Commissioners, Timothy Sutton, Nye County Manager and Sharon Wehrly, Nye County Sheriff. (SC)22-20479




07/25/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-23245




07/25/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)


07/27/2022Notice/IncomingFiled Proof of Service (Order Granting Petition for Writ of Mandamus). (SC)22-23560





Combined Case View